Title: From George Washington to Thomas Jefferson, 22 January 1793
From: Washington, George
To: Jefferson, Thomas

 

Dear Sir,
Philadelphia 22d Jan. 1793

Nothing occurs to me as necessary to be added to the enclosed project.
If the Subscription is not confined to the members of the Philosophical Society I would readily add my mite to the means for encouraging Mr Michaud’s undertaking—and do authorize you to place me among, & upon a footing with the respectable sums which may be Subscribed. I am always Yours.

Go: Washington

